Citation Nr: 0510885	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for a left 
knee disorder.

2.  Entitlement to rating in excess of 10 percent for a right 
knee disorder.

3.  Entitlement to a compensable rating for tinea versicolor.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  An April 2000 
rating decision granted increased ratings of 10 percent for 
disorders of the left and right knees.  A decision on the 
tinea versicolor disability was deferred, and upon completion 
of an examination, a June 2004 determination evaluated the 
disability as noncompensably disabling.  The veteran 
testified at a March 2004 hearing, and the transcript is of 
record.

In August 2004, the matter was remanded for further 
development, to include obtaining VA examinations regarding 
the issues on appeal.  A review of the record shows that the 
RO has complied with all remand instructions, to the extent 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's left knee disorder is primarily manifested 
by subjective complaints of instability, stiffness, and pain, 
with objective findings of patellofemoral pain and slight 
limitation of motion.

3.  The veteran's right knee disorder is primarily manifested 
by subjective complaints of instability, stiffness, and pain, 
with objective findings of patellofemoral pain and slight 
limitation of motion.

4.  The veteran's skin disorder is primarily manifested by 
subjective complaints of itchiness, and intermittent tinea 
versicolor on the chest, back, and abdomen, mainly during the 
summer months, with increased heat or sun.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for the assignment of a rating in excess of 
10 percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5257 (2004).

3.  The criteria for the assignment of a compensable rating 
for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in January 
2002.  The letter predated the April and June 2002 rating 
determinations.  See id.  The Board also notes that pursuant 
to an August 2004 Board Remand, another VCAA letter was 
issued that same month.  The RO has generally advised the 
veteran to submit any evidence in support of his claim which 
he had in his possession, and that they would assist him in 
obtaining any evidence he was not able to obtain on his own.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

Regarding the issues being decided on appeal, the evidence of 
record contains the veteran's service medical records, post-
service private medical records relating to the skin, and 
treatment records from the VA Medical Center (VAMC) in 
Portland, Oregon.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2004).  

Additionally, the evidence of record contains VA examinations 
performed in March 2002 and August 2004.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual Background

Knees

Service connection was established effective August 1982 for 
chondromalacia of the left and right knee, and separate 
noncompensable ratings were assigned.

In September 2001, the veteran filed a claim for increased 
disability ratings.  He claimed increased pain and stiffness, 
and reported pain when bending and stooping.

At a March 2002 VA examination, the veteran reported that 
during service he began having knee pain after slipping on 
ice and hitting his knees on the rails of ladders in the 
hull.  Since service, he reported pain, worse during cold 
weather.  He has worn a neoprene sleeve to improve and help 
with pain in colder weather, but complained that it cut off 
his circulation, and he was not wearing it at the time of the 
examination.  He reported pain when ascending and descending 
stairs, walking, standing for prolonged periods of time, and 
squatting.  He reported minor pain at rest, and occasional 
stiffness at night.  He denied locking or catching.  He had 
some popping and grating underneath his knee caps, and this 
seemed to be where his pain emanated from.  He denied the use 
of a cane, and treated with Tylenol occasionally.

On physical examination, range of motion of the right knee 
was 0 to 140 degrees, and 0 to 135 degrees for the left knee.  
There was no recurvatum and no effusion.  There was negative 
Lachman, negative laxity, and leg lengths were equal.  There 
was some slight tenderness to palpation of the medial and 
lateral patellofemoral facet.  There was no significant joint 
line tenderness, and McMurray's maneuver was negative 
bilaterally and equal.  Tracking of the patella seemed to 
track well within the trochlea, and there was no lateral or 
medial subluxations.  Sensation was intact, and strength was 
5/5 in the lower extremities.  The examiner diagnosed 
patellofemoral pain in the knees bilaterally, with mild to 
moderate symptoms.  The examiner opined that the disorders 
did not extremely limit his ability to work or do other 
activities.  He had some quadriceps inhibition that caused a 
sensation of instability but there was no evidence of 
ligamentous instability.  He had not undergone surgery, and 
there was no evidence that he would require surgery.

A March 2002 X-ray examination of both knees was normal.

At a January 2003 informal conference before a Decision 
Review Officer (DRO) at the RO, the veteran stated he was 
limited with his leisure activities and employment 
opportunities because of his knees.  He reported knee pain on 
a daily basis and sharp pain when driving an automobile.  The 
knees have locked twice since his initial injury.

A January 2003 X-ray examination showed no substantial 
degenerative joint disease in the knees.  In both knees, the 
bones were intact without fracture or areas of focal bone 
destruction, and the joint spaces were preserved.  There were 
no osteochondral loose bodies or chondrocalcinosis, and no 
joint effusion.  The soft tissues about the knees were 
unremarkable.

Records from VAMC Portland reflect that in February 2003 the 
veteran requested bilateral knee supports.  A home exercise 
program was recommended prior to an issuance of knee 
supports.  Clinical records reflect physical therapy sessions 
in January through July 2003.

At the March 2004 Board hearing, the veteran asserted that 
his knee disabilities had worsened over the past year.  
Particularly, the veteran stated that he had difficulty 
descending steps because his knees might give out; his knees 
have locked up; he experienced lateral instability; his knees 
cracked and popped when he tried to stand; and he experienced 
limitation of motion with pain.  Additionally, the veteran 
asserted that the right knee was about 20 percent worse than 
the left knee.

In August 2004, the veteran underwent another VA examination.  
The examiner noted that he reviewed the entirety of the 
veteran's claims folder, and provided a summary of past 
findings.  It was noted that service medical records reflect 
that based on complaints of knee pain, it was felt that he 
possibly might have patellofemoral pain.  At another visit in 
service, no definite diagnosis was rendered, but 
chondromalacia patella was considered.  An April 1983 
examination noted no particular findings regarding the knees.  
The March 2002 VA examiner noted some grating in the knee, 
and an X-ray examination was normal.  A January 2003 X-ray, 
as interpreted by the radiologist, indicated no joint disease 
in the knees.

At the examination, the veteran reported lateral 
instabilities which he described "as sort of a lack of 
balance."  He reported feeling that the right knee was going 
to hyperextend, and sharp, shooting pains in both knees.  He 
reported locking of the knees, but the examiner noted that 
what the veteran described was an inability to flex the knee, 
rather than the typical locking symptoms of an inability to 
extend the knee.  He complained of radiation up to the 
adductors at their attachment to the pelvis, and down the 
front of his legs.  The examiner noted that these were both 
unusual radiation distribution for patellofemoral conditions.  
The veteran reported golfing, sometimes with a cart, but gave 
up waterskiing and snow skiing.  He reported employment with 
an architectural sheet metal company.  During the winter, he 
fabricates sheet metal products, and during the summer he 
installs them in the field.  He reported a great deal of 
trouble with rough terrain when walking, and his cane was in 
his car in case he needed it.  He denied any incapacitating 
episodes.  He reported no loss of time at work due to his 
knees.  He described swelling as a little puffiness medial 
and lateral to the patellar ligament.  The examiner noted 
that this was not the usual distribution of an effusion.

On physical examination, flexion was to 135 degrees for both 
knees.  He showed some pain when flexing the left knee to 135 
degrees.  He had 4 degrees of hyperextension possible in each 
knee when standing.  The medial and lateral collateral 
ligaments of both knees were clinically intact.  There was no 
extra laxity with 10 to 15 degrees flexion of the knee.  The 
Lachman test was negative bilaterally.  There were good end 
points bilaterally of the anterior cruciate ligament.  The 
McMurray test was negative bilaterally, but he did complain 
of pain during testing.  There was no particular tenderness 
about the knees and no spasm.  The patella moved freely on 
the femoral condyles.  There was minimal prominence of the 
tibial tubercles, perhaps showing mild Osgood-Schlatter's 
disease in his youth.  Upon repeated stepping up and down on 
a stool, he had pain in his right knee.  An X-ray examination 
showed normal knees.  There was no joint narrowing, and the 
patellofemoral joints were normal in appearance with no 
narrowing of the joint on either the right or left on 
Merchant views.  The diagnosis rendered was patellofemoral 
pain probably.  The examiner opined that it was less than 
likely that there was a service-connected condition of any 
significance in the veteran's knees.  The present impairment 
seemed to cover any DeLuca criteria in the knees because of 
the veteran's perceived instability of his knees.

Tinea versicolor

Service connection was established effective August 1982, and 
a 10 percent disability rating was assigned.

In March 1986, the veteran underwent a VA examination.  The 
examiner noted a history of tinea versicolor; however, he 
noted that it was not active although some faint macular 
hypopigmentation was on the veteran's back.  Based on this VA 
examination, a June 1986 rating decision reduced the 
veteran's disability rating to noncompensable, effective 
September 1986.

In September 2001, the veteran filed a claim for an increased 
disability rating, complaining of the continuation of 
irritable itching on his back, although noting that a rash 
was not always visible.

Private clinical records dated September 1994 through June 
1997 were submitted regarding treatment for tinea versicolor.  
Some of the entries are illegible.  A clinical record dated 
in June 1995 reflects an itching rash on the back, arms and 
chest.  A June 1997 clinical record reflects extensive tinea 
versicolor.

At a March 2002 VA examination, the veteran reported 
substantial itching of the skin, but had not had any lesions.  
He also reported dry, cracking skin consistent with eczema.  
Physical examination showed dry, cracking skin on the hands.  
No hyper or hypopigmented lesions or tinea versicolor were 
observed.  The examiner diagnosed intermittent tinea 
versicolor infection in the past, treated with medication, 
but noted that the disorder was not present at the time of 
the examination.  The examiner noted that the veteran has 
some itching which was probably likely due to some mild 
eczema with some fairly marked eczema present at the hands.  
The examiner opined that the veteran does occasionally have 
recurrences of the fungal infection of the skin causing 
itching and he does get a fair amount of discomfort from it 
when present, though it can be controlled by taking a Nizoral 
pill once a month, as had been prescribed in the past.  

A May 2002 addendum to the March examination clarified that 
the itching experienced by the veteran at that time was not 
caused by the service-connected disability, but rather, by 
eczema.  The examiner reasoned that as the veteran did not 
have tinea versicolor present at the time of the examination, 
it would be illogical to consider that the service-connected 
disorder would cause itching.  The examiner also clarified 
that the eczema of the hand was not related to the tinea 
versicolor, as they are entirely different skin conditions.  
Tinea versicolor is a fungal infection, while eczema is a 
condition of dry, flaky skin which has no relationship to a 
fungal infection.

In May 2003, the veteran sought medical care at the VAMC 
Portland.  He reported no acute concerns or complaints.  He 
reported a history of tinea versicolor which had been stable 
for the past six years.  On physical examination, there were 
no signs of tinea versicolor.

At the March 2004 hearing, the veteran complained that the 
tinea versicolor was much worse during the summer months, and 
the March 2002 VA examination performed in March did not 
capture the overall disability picture.  The veteran reported 
that at the worst moments the itching and severity of the 
disorder was an 8 out of 10.

In August 2004, the veteran was afforded another VA 
examination.  He stated that rashes on his chest and neck 
flared up significantly two summers ago.  At the time of the 
examination, he reported a rash on his abdomen which itched.  
He reported that the rash disappeared by itself during the 
winter, and was mainly present during summer during hot 
weather.  In the past, he had used Lotrisone which had 
helped.  Physical examination of the skin showed four, one 
centimeter erythematous, or slightly hyperpigmented, patches 
on the abdomen, consistent with tinea versicolor, with a 
little bit of central clearing.  The veteran was not using 
any antifungal cream.  The tinea versicolor involved less 
than one tenth of one percent of total body surface area, and 
there were no associated systemic or neurological 
manifestations, and no excoriations.  The veteran reported 
some itching with the disorder but it mainly occurred during 
the summer.  No other functional or occupational impairment 
was reported.  The examiner diagnosed tinea versicolor, 
occurring during the summer with increased heat or sun.  The 
examiner noted that the tinea versicolor spontaneously 
disappeared during the winter months.  He experiences 
intermittent tinea versicolor on his check and back, as well, 
with symptoms consistent with flare-ups, particularly during 
the summer.

II.  Laws and Regulations

Increased disability evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
U.S. Court of Appeals for Veterans' Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Musculoskeletal system

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2004).  Evaluations for limitation of flexion of a 
knee are assigned as follows:  flexion limited to 45 degrees 
is 10 percent; flexion limited to 30 degrees is 20 percent; 
and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004).  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).  

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

Diagnostic Code 5262 provides for tibia and fibia impairment.  
A maximum 40 percent rating is assigned for nonunion of, with 
loose motion, requiring brace; malunion of with marked knee 
or ankle disability warrants a 30 percent evaluation; with 
moderate knee or ankle disability warrants a 20 percent 
evaluation; and with slight knee or ankle disability warrants 
a 10 percent evaluation.

Skin

Subsequent to the veteran's claim for an increased disability 
rating for his skin disorder, VA revised the regulations and 
rating schedule for the evaluation of skin disorders, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. 
(July 31, 2002) (codified at 38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  The Board notes that tinea 
versicolor is an unlisted condition.  Diagnostic code 7820, 
however, provides that infections of the skin not listed 
elsewhere (including fungal disease), should be rated under 
Diagnostic Code 7806, pertaining to dermatitis or eczema.  
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7820 (2004).  

Under the old criteria, in effect prior to August 30, 2002, a 
noncompensable rating under Diagnostic Code 7806 is assigned 
for slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area; a 10 percent rating is 
assigned for exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area; and, a 30 percent 
rating is assigned for constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, in effect from August 30, 2002, a 
noncompensable rating is assigned when less than 5 percent of 
the entire body or less than 5 percent of exposed areas are 
affected, and, no more than topical therapy was required 
during the past 12-month period; a 10 percent rating is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks during the 
last 12-month period; a 30 percent rating is assigned when 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period; and a 60 percent rating is 
warranted when more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2004).  

III.  Analysis

Knees

In rating the service-connected right and left knee 
disabilities, all applicable diagnostic codes must be 
considered to include Diagnostic Codes 5003, 5256, 5257, 
5258, 5259, 5260, 5261 and 5262.  In Butts v. Brown, 5 Vet. 
App. 532 (1993), the Court held that the selection of the 
proper diagnostic code is not a question of law subject to 
the de novo standard of review.  Accordingly, the Court held 
in Butts that as VA and the Board possess specialized 
expertise in determining the application of a particular 
diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The RO has assigned separate 10 percent disability ratings 
for the right and left knee under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5020, for snyovitis, which is a 
disorder considered acute, subacute, or chronic.  Snyovitis 
is rated on limitation of motion of the affected parts, as 
degenerative arthritis.  In this case, the medical evidence 
of record, including several X-ray examinations, indicates 
that the veteran's knees are normal and there have been no 
findings of arthritis.  Consequently, the Board finds it is 
more appropriate simply to evaluate the veteran's right and 
left knee disabilities under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256 - 5263.  

The veteran's primary complaints as they relate to the knees 
consist of pain, instability, cracking, and popping.  On 
examination in March 2002, range of motion was normal in the 
right knee and slightly limited in the left knee.  There was 
no effusion or subluxation, although there was some slight 
tenderness to palpation of the medial and lateral 
patellofemoral facet.  The examiner diagnosed patellofemoral 
pain in the knees with mild to moderate symptoms.  The 
examiner noted that the veteran had some quadriceps 
inhibition that caused a sensation of instability, but there 
were no findings of ligamentous instability.  At the August 
2004 VA examination, the examiner also diagnosed 
patellofemoral pain.  Range of motion was slightly limited in 
both knees, and pain was indicated when flexing the left 
knee.  The Lachman test was negative, as was the McMurray 
test, although he did complain of pain.  There were no 
findings of tenderness or spasm.  When performing steps on a 
stool, however, he reported pain in the right knee.  As such, 
although there were no objective findings of instability on 
examination, based on the subjective complaints related to 
instability and pain, separate 10 percent disability ratings 
are supported under Diagnostic Code 5257.

The Board finds, however, that the symptomatology referable 
to the veteran's knee disabilities does not more nearly 
approximate the criteria for 20 percent ratings under 
Diagnostic Code 5257.  The Board has considered the veteran's 
subjective complaints of pain, instability, swelling, 
stiffness, and popping.  Objective examination, however, has 
clearly shown that the veteran's knee is, at most, mildly 
unstable.  Likewise, there has been no evidence (either 
subjective or objective) of recurrent subluxation.  In 
summary, the Board finds that the criteria for a rating in 
excess of 10 percent under Code 5257 have not been met.  See 
also Johnson v. Brown, 9 Vet. App. 7 (1996) (holding that 
Code 5257 contemplates the criteria of 38 C.F.R. §§ 4.40 and 
4.45 which concern the assignment of a higher rating in cases 
of symptomatology such as painful motion and functional loss 
due to pain).

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's knee 
disabilities under Diagnostic Codes 5003 and 5257, which is 
allowed so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997) (a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability); VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59).  See also Esteban, 6 Vet. App. at 261 (1994) 
(separate disabilities arising from a single disease entity 
are to be rated separately); but see 38 C.F.R. § 4.14 (2003) 
(the evaluation of the same disability under various 
diagnoses is to be avoided).  In this case, however, there is 
no probative evidence of arthritis in either knee.  The March 
2002 X-ray examination was normal.  A January 2003 X-ray 
showed no substantial degenerative joint disease.  An August 
2004 X-ray examination was normal.  In the absence of 
probative evidence of arthritis, therefore, separate ratings 
under Diagnostic Code 5003 is not warranted.  

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the knee.  The Board 
finds, however, that a rating in excess of 10 percent is not 
warranted under any alternative provision. 

For example, although the record indicates that the veteran's 
knee disabilities are productive of very slight limitation of 
motion, physical examinations do not show that motion has 
been limited to the extent necessary to meet the criteria for 
a compensable rating, much less a rating in excess of 10 
percent.  For example, on VA medical examination in March 
2002, the right knee exhibited normal range of motion, and 
the left knee exhibited range of motion of 0 to 135 degrees, 
5 degrees short of normal.  On examination in August 2004, 
range of motion was 5 degrees short of normal in both knees.  
Additionally, the August 2004 examination reflects findings 
of hyperextension of 4 degrees in each knee.  These findings 
do not warrant a rating in excess of 10 percent under the 
criteria based on limitation of extension and flexion.  
38 C.F.R. § 4.71, Plate II, Diagnostic Codes 5260, 5261 
(2004).

In that regard, the Board has also considered 38 C.F.R. 
§§  4.40 and 4.45, addressing the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain.  DeLuca, 8 Vet. App. at 206-07.  Given, however, the 
right and left knee symptomatology delineated in the 
objective medical evidence of record, the Board finds that an 
additional rating for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's right and left knee disabilities.  See Schafrath, 
1 Vet. App. 589 (1991).

Diagnostic Code 5256 provides for a rating in excess of 10 
percent; however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of either knee.  
Furthermore, the veteran may not be rated by analogy to this 
code as he does not suffer functional immobility of either 
knee.  Likewise, Diagnostic Codes 5258 and 5259 are 
inapplicable, as the clinical evidence does not show that 
cartilage has been removed or dislocated, nor are there 
frequent episodes of "locking," pain and effusion into the 
joint.  

There is no clinical evidence to support a finding of an 
impairment of the tibia and fibula, consequently, there is no 
basis for evaluating the veteran under Diagnostic Code 5262.  
Genu recurvatum, as rated pursuant to Diagnostic Code 5263, 
is inapplicable as it has not been diagnosed.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's knee disabilities have resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  At the DRO 
hearing, the veteran made a general statement that his knee 
disabilities limited his employment opportunities.  At the 
August 2004 VA examination, he stated that he was employed 
with an architectural sheet metal company.  He reported that 
he kept a cane in his car because he had a trouble walking on 
rough terrain.  VA's General Counsel has noted "mere 
assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Such a showing has 
not been made in this case.  Moreover, it appears that the 
veteran has never been hospitalized for treatment of his 
service-connected knee disabilities.  Accordingly, the Board 
finds that the impairment resulting from the veteran's knee 
disabilities is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher increased rating is not 
warranted for the veteran's right knee disability and left 
knee disability.  Accordingly, the benefit sought on appeal 
is denied.

Tinea versicolor

The medical evidence demonstrates that the veteran has 
intermittent tinea versicolor on his chest, back and abdomen, 
occurring generally during the summer months.  Such disorder 
is manifested by subjective complaints of itchiness.  The 
August 2004 examiner observed four, one-centimeter 
erythematous patches on the abdomen consistent with tinea 
versicolor.  There were no excoriations, and the veteran was 
not treating with antifungal cream at the time.  One-tenth of 
one percent of total body surface was affected by the 
disorder.  

Under the criteria in effect prior to August 30, 2002, a 
compensable rating is not warranted, as the evidence 
indicates that the veteran has only a small area of tinea 
versicolor on a nonexposed surface, the abdomen, manifested 
by itching.  A 10 percent rating contemplates the disorder 
affecting an exposed surface or extensive area, manifested by 
exfoliation, exudation, or itching, which is not present in 
this case.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  
Under the new criteria under Diagnostic Code 7806, a 
compensable rating is also not warranted, as only one tenth 
of one percent of the veteran's total body was affected by 
the skin disorder at the time of the March 2004 VA 
examination.  Additionally, the veteran reported the use of 
antifungal cream in the past, but at the time of the 
examination was not using any to treat the disorder.  The 
Board has taken into consideration reports of flare-ups, and 
intermittent tinea versicolor on his chest and back; however, 
a compensable rating is still not in order.

There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.118 that could apply to the veteran's diagnosed skin 
disorder.  

The Board has taken into account the veteran's assertions and 
the submitted lay statements; however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis or etiology of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
contentions of the veteran are not probative evidence that 
his current disability is manifested in disability that 
approximates a compensable rating.

Considering all the evidence, the Board finds that the 
symptomatology referable to the veteran's skin disorder does 
not more nearly approximate the criteria for a compensable 
disability rating under either the old or new criteria.  
38 C.F.R. § 4.25, 4.118 (2002 and 2004).  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's skin disorder has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  There is no medical 
evidence that the veteran has been hospitalized for treatment 
of his skin disorder.  The August 2004 VA examiner 
specifically noted that there were no reports that the skin 
disorder affected functional or occupational impairment.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's skin disorder is appropriately compensated 
by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable disability rating for 
the veteran's service-connected skin disorder is not 
warranted.  Accordingly, the benefit sought on appeal is 
denied.


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disorder is denied.

Entitlement to a rating in excess of 10 percent for a right 
knee disorder is denied.

Entitlement to a compensable rating for tinea versicolor is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


